Citation Nr: 1037917	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-31 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for disabilities of the neck and 
back including lumbosacral strain.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for fibromyalgia.

3.  Entitlement to service connection for total hysterectomy.

4.  Entitlement to service connection for left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from September 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The issues of entitlement to service connection for a total 
hysterectomy and left inguinal hernia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1987 rating decision, the RO denied service 
connection for disorders of the neck and back.  The decision was 
confirmed by the Board in October 1988 on the basis that post 
service symptoms were not related to any injury in service.  

2.  In a March 1989 rating action, the RO declined to reopen the 
Veteran's claim for service connection for disabilities of the 
neck and back including lumbosacral strain.  The Veteran did not 
appeal that determination and it became final.

3.  Evidence associated with the claims folder since the March 
1989 determination, when considered by itself or in connection 
with evidence previously assembled, is cumulative and redundant 
of evidence previously of record and does not raise a reasonable 
possibility of substantiating the claim.

3.  In September 2002, the RO denied service connection for 
fibromyalgia.  The Veteran did not appeal that determination and 
it became final.

4.  Evidence associated with the claims folder since the 
September 2002 denial, when considered by itself or in connection 
with evidence previously assembled, neither relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for fibromyalgia, nor raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1989 rating action that declined to reopen the 
service connection claim for disabilities of the neck and back 
including lumbosacral strain is final.  38 U.S.C. § 4005; 
38 C.F.R. § 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

2.  The evidence received since the RO's March 1989 determination 
is not new and material, and the claim for service connection for 
disabilities of the neck and back including lumbosacral strain is 
not reopened.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 3.156 
(1988); currently 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  The RO's decision in September 2002, denying service 
connection for fibromyalgia is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2009)

4.  The evidence received since the RO's September 2002 denial is 
not new and material, and the claim for service connection for 
fibromyalgia is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this regard, the VCAA 
states that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

In this case, in letters dated August 2002, and January 2005 VA 
provided the Veteran with the notice required under 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b), for service connection claims, 
including new and material evidence required to reopen the 
previously denied claim of entitlement to service connection.  
See Kent, 20 Vet. App. 1.  

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the Veteran's service treatment records and service 
medical examination and history reports.  VA outpatient treatment 
records and records from the Veteran's hospitalization have been 
obtained.  Private treatment records and medical statements have 
been associated with the claims folder.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  

The Board notes that the Veteran has not been afforded a VA 
medical examination with respect to the claims.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  In 
the present case, a VA examination is not warranted as the Board 
has found that new and material evidence has not been presented 
to reopen the claim.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of her claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  New and Material Evidence

A.  Disabilities of the Neck and Back Including Lumbosacral 
Strain

In a February 1987 rating decision, the RO denied service 
connection for disorders of the neck and back.  The decision was 
confirmed by the Board in October 1988 on the basis that post 
service symptoms were not related to any injury in service.  In a 
rating action dated in March 1989, the RO determined that no new 
and material evidence had been submitted to establish a factual 
basis to warrant granting service connection for disabilities of 
the neck and back.  The Veteran did not appeal the March 1989 
determination and it became final.

In December 2004, the Veteran requested that her claim of 
entitlement to service connection for disabilities of the neck 
and back including lumbosacral strain be reopened.  VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed, unless the 
evidence is inherently incredible or consists of statements which 
are beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Duran v. Brown, 7 
Vet. App. 216 (1994).

The evidence considered by the RO in its March 1989 rating action 
consisted of the Veteran's service treatment records and medical 
reports.  A November 1979 treatment record reveals the Veteran 
was seen at a family practice clinic complaining of vague 
intermittent fleeting back pains.  She received an assessment of 
mild muscle strain.  In the Veteran's Report of Medical 
Examination at separation from active military service dated in 
August 1983, there were no abnormalities noted of the neck, spine 
or other musculoskeletal system.  Additionally, in her Report of 
Medical History, the Veteran indicated she was in good health.  
There was no indication of having had swollen or painful joints, 
broken bones, bone, joint or other deformity, or recurrent back 
pain.  Physician's summary of defects revealed no significant 
findings at that time.

Also in evidence at the time of the final unappealed rating 
action in March 1989 is private and VA treatment records, 
including radiographic reports and medical statements.  X-rays of 
the cervical and lumbar spine in May 1986 reveal a normal 
cervical spine and facet sclerosis at L4-5, L5-S1, questionably 
stress related.  In June 1986 the Veteran was seen at a military 
health care facility with complaints of constant pain about the 
cervical spine.  She was given a provisional diagnosis of 
recurrent cervical muscle spasm.  In a June 1986 private medical 
statement from Dr. DEP it was noted that the Veteran appeared to 
have a strain problem with her back.  Dr. DEP recommended putting 
the Veteran on a specific fitness program.  In a July 1986 
private medical statement from Dr. JMB, it was noted that the 
Veteran was under his care for low back and neck injury from 
November 1985 to July 1986 and she had not been fully able to 
work most of that time.  VA radiographic report in December 1986 
shows normal cervical and lumbar spine on examination.

Also of record at the time of the final unappealed rating action 
in March 1989 is a VA compensation examination dated in December 
1986.  Following a physical examination, the impression was 
history of automobile accident with some recurrent 
musculoskeletal symptoms, but no objective evidence of 
radiculopathy.  An x-ray study of the cervical and lumbar spine 
was normal.  One impression offered was that the Veteran was 
suffering from intermittent low back pain, primarily of soft 
tissue origin.

The record also contains statements from family members and 
friends, who essentially refer to the Veteran's good health prior 
to service and to her current problems with back ailments.  Also 
of record is a copy of an accident report pertinent to the 
automobile accident in which the Veteran was involved shortly 
before separation from active duty.

X-rays of the lumbosacral spine in March 1987, which reveal mild 
scoliosis, were also of record prior to the March 1989 rating 
action.  In addition, in May 1987 the Veteran was seen at VA 
rheumatology clinic with lumbar and thoracic spine pain, which 
she reported started after a car accident in 1983.  She also 
recalled that she had back pain a month before a baby was born in 
early 1983.  Reportedly, the impression was sacroiliitis of 
questionable etiology.  In a March 1987 VA psychological 
evaluation concerning the Veteran's back, it was noted that 
psychologically there is evidence that the pain complaints are 
exaggerated as a response to stressors in the Veteran's life.  It 
was further noted that the Veteran's description is consistent 
with the history of patients with chronic pain secondary to 
trauma.  The elevated electrophysiological measures are 
consistent with chronic sympathetic arousal.  

In September 1987 the Veteran gave sworn testimony at a personal 
hearing at the RO.  She maintained that she incurred chronic 
disabilities of the neck and back as a result of an automobile 
accident in service.  DR. JMB in November 1987 noted the 
Veteran's complaints of low back and neck problems.  It was his 
opinion that the Veteran sustained a permanent partial impairment 
due to her accident in excess of "10% whole man" and that she 
would continue to need conservative care for many months.  The 
record contains a private medical report dated in November 1987 
from Dr. ARF.  He noted that based on the Veteran's history and 
objective and radiographic findings, she suffered a lateral 
hyperflexion injury producing chronic lumbar sprains and strains 
with attendant myofascial fibrositis, lumbar radiculopathy, 
chronic cervical sprains and strains with attendant myofascial 
fibrositis, and cervical radiculopathy.  In February 1988 the 
Veteran was examined at VA hospital.  Following an objective 
evaluation the diagnoses were history of lumbosacral sprain, and 
possible early ankylosing spondylitis.  VA outpatient progress 
note dated in January 1989 shows the Veteran was seen for a 
regularly scheduled follow-up visit consultation from 
physiotherapy.  Following objective evaluation the impression, in 
pertinent part, was post traumatic inflammatory (sacroiliitis) 
arthropathy.  X-rays of the sacroiliac joints in January 1989 
were negative for significant radiographic abnormality.

Evidence received since the March 1989 rating action consist of 
the Veteran's written statement dated in March 2005, along with 
ninety-eight pages of exhibits, which includes articles, 
pictures, personnel histories and copies of pages of service 
medical records.  In the March 2005 statement, the Veteran 
continues to maintain that her claimed disabilities of the neck 
and back are related to the 1983 automobile accident in service.  

The Veteran's claim of service connection for disabilities of the 
neck and back including lumbosacral strain was previously denied 
on the basis that no new and material evidence had been submitted 
to establish a factual basis to warrant granting service 
connection for the previously denied claim.  Reviewing the 
evidence of record with emphasis on the evidence submitted since 
the March 1989 final determination the Board finds that the 
petition to reopen the claim for service connection for 
disabilities of the neck and back may not be granted because the 
evidence received since the March 1989 final determination is not 
new and material.  The articles and exhibits submitted by the 
Veteran do not account for the facts of this particular case and 
do not constitute new and material evidence sufficient to reopen 
the Veteran's claim.  Moreover, the Veteran's statements 
submitted since the March 1989 final determination are cumulative 
and redundant of evidence previously of record at the time of the 
March 1989 final determination and such statements do not raise a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore such evidence is not new and material for the purpose 
of reopening the previously denied claim.  

The Board notes that, in this case, the Veteran is competent to 
proffer statements of the in service automobile accident and 
injuries sustained there from.  A lay witness is competent to 
testify as to the occurrence of an in-service injury or incident 
where such issue is factual in nature.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In addition, in some cases, lay 
evidence will also be competent and credible on the issues of 
diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, 
lay evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

While, the Veteran claims that her current claimed disabilities 
of the neck and back including lumbosacral strain are related to 
the 1983 automobile accident that occurred in service, she does 
not possess the medical training and expertise, and therefore not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of her current neck and back disabilities.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Thus, the Veteran's statements are cumulative and redundant, are 
not probative of the issue at hand, and will not constitute new 
and material evidence for the purpose of reopening her previously 
denied claim.  As new and material evidence has not been 
received; the claim for service connection for disabilities of 
the neck and back including lumbosacral strain is not reopened 
and the appeal is denied.

B.  Fibromyalgia

In a rating decision dated in September 2002 the RO denied the 
Veteran's claim for service connection for fibromyalgia on the 
grounds that the evidence of record does not support a conclusion 
that fibromyalgia was incurred or aggravated during military 
service and there is no evidence linking fibromyalgia with 
military service.  The Veteran did not appeal the September 2002 
rating decision and it became final.

In December 2004, the Veteran requested that her claim of 
entitlement to service connection for fibromyalgia be reopened.  
As noted above, the Veteran's claim may be reopened if new and 
material evidence is presented or secured with respect to the 
disallowed claim.  See 38 U.S.C.A. § 5108; see also Hodge, 155 
F.3d 1356.  However, as will be discussed below, the Board has 
found that no new and material evidence has been submitted since 
the September 2002 final unappealed rating decision sufficient to 
reopen the previously denied claim for service connection for 
fibromyalgia.  

The evidence of record at the time of the September 2002 last 
final rating decision consisted of the Veteran's service 
treatment records and medical reports.  Service treatment records 
for the Veteran's period of service are void of any history, 
complaint, treatment or diagnoses of fibromyalgia.  In the 
Veteran's Report of Medical History, she indicated she was in 
good health; and there was no indication in the report of the 
Veteran having had swollen or painful joints or recurrent back 
pain.  In addition, the physician's summary of defects revealed 
no significant findings at that time.

Also in evidence at the time of the last final unappealed 
September 2002 rating decision are private and VA treatment 
records, including radiographic reports and medical statements.  
Such evidence overwhelmingly addresses the Veteran's disabilities 
of the neck and back.  In a May 1987 rheumatology clinic report, 
however, upon a finding of tenderness over the sacroiliac on 
examination, an impression of fibromyalgia was rendered.  Also 
associated with the claims folder at the time of the September 
2002 final denial is a May 1988 chiropractic thermographic 
examination report.  It was noted that the purpose of the report 
was to assess the injuries and delineate and document the 
Veteran's condition subsequent to the automobile accident from 
which the Veteran reportedly is still suffering pain and 
functional loss.  It was noted that the Veteran's evaluation 
demonstrates the presence of nerve root injury and substantial 
soft tissue injury as well as the existence of certain 
physiological reasons for the pain the Veteran experiences.  The 
impressions were myofascial referral noted on the posterior 
cervical and shoulder views, possible C6 nerve fiber dysfunction, 
asymmetric thoracic study, and normal lumbar study.  It was 
recommended that the Veteran continue on her conservative 
rehabilitation program including neuromuscular therapy.  In a 
December 1988 VA rheumatology clinic report, a history of 
fibromyalgia was noted.  Following examination an impression of 
fibromyalgia was rendered.  In January 1989 an impression of 
fibromyalgia was rendered following examination at a VA 
outpatient rheumatology clinic visit.

Evidence received since the September 2002 last final unappealed 
rating decision consist of the Veteran's written statement dated 
in March 2005, along with ninety-eight pages of exhibits, which 
includes articles, pictures, personnel histories and copies of 
pages of service medical records.  In the March 2005 statement, 
the Veteran maintains that current symptoms associated with 
fibromyalgia were first manifested during service following the 
1983 automobile accident in service.  

The Veteran's claim of service connection for fibromyalgia was 
denied in September 2002 because the evidence failed to establish 
that fibromyalgia was incurred or aggravated in service and there 
was no evidence linking fibromyalgia with military service.  
Reviewing the evidence of record with emphasis on the evidence 
submitted since the September 2002 last final unappealed rating 
decision,  the Board finds that the petition to reopen the claim 
for service connection for fibromyalgia may not be granted 
because the evidence received since the September 2002 last final 
unappealed rating decision is not new and material.  

The articles submitted by the Veteran explain the nature and 
symptoms of fibromyalgia as well as identify various conditions 
associated with fibromyalgia.  These articles were not previously 
of record and are therefore new.  However, the articles are not 
material because they do not address the facts in this particular 
Veteran's case nor related to an unestablished fact necessary to 
substantiate the Veteran's claim.  Thus, while the articles and 
exhibits submitted by the Veteran are new they do not constitute 
new and material evidence sufficient to reopen the Veteran's 
claim.  Moreover, the Veteran's statements submitted since the 
September 2002 last final unappealed rating decision are new in 
that they were not previously of record, but such statement are 
not material for purposes of reopening the claim for service 
connection for fibromyalgia because such statements do not 
constitute competent evidence capable of linking the claimed 
disorder to the Veteran's active service.  Consequently, this 
evidence neither relates to an unestablished fact necessary to 
substantiate the claim for service connection for fibromyalgia, 
nor raises a reasonable possibility of substantiating the claim.

The Board notes that the Veteran can attest to factual matters of 
which she has first-hand knowledge, e.g., experiencing pain, but 
as a layperson, she is not competent to provide a probative 
opinion on a medical matter, such as the etiology of her current 
fibromyalgia disorder.  See Bostain, 11 Vet. App. at 127; see 
also Espiritu, 2 Vet. App. at 495; see also Routen, 10 Vet. App. 
at 186; see also Jandreau, 492 F.3d at 1376-77; see also Barr, 21 
Vet. App. at 307; see also Layno, 6 Vet. App. at 469-71; see also 
Charles, 16 Vet. App at 374.

As new and material evidence has not been received; the claim for 
service connection for fibromyalgia is not reopened and the 
appeal is denied.


ORDER

New and material evidence has not been received; the claim for 
service connection for disabilities of the neck and back 
including lumbosacral strain is not reopened.

New and material evidence has not been received; the claim for 
service connection for fibromyalgia is not reopened.


REMAND

The Veteran reports she had a total hysterectomy performed in 
October 2004, which she relates to fibroid tumor removal during a 
dilatation and curettage (D&C) procedure in March 1982.  She also 
claims that she acquired an inguinal hernia and underwent a 
surgical procedure as a result of "hitting the gear shift" 
during an automobile accident that occurred during her period of 
service in 1983.  

In March 2005 the Veteran submitted additional information in 
support of her claims.  In some of the information submitted, it 
is indicated the Veteran was treated at VA facilities for the 
claimed disorders and those records have not been associated with 
the claims folder.  The Veteran has indicated that she was 
treated at Bay Pines VA Hospital for inguinal hernia in 1988 and 
1989.  She also noted treatment at VA clinic in Orlando Florida 
for ovarian cysts and fibroid tumors from 2003 to the present.  
She further noted that she had a hysterectomy in October 2004 at 
James A. Haley VA Hospital, Tampa, Florida.  VA has constructive 
knowledge of documents generated by VA medical facilities even if 
the said records are not physically part of the claims folder.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In a precedent 
opinion, the VA General Counsel held that when a decision is 
entered on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may constitute 
clear and unmistakable error, if such failure affected the 
outcome of the claim.  VAOPGCPREC 12-95.  Thus, such records must 
be associated with the claims folder.  In addition, the Veteran 
noted treatment for fibrocystic disease in 2002 at Central 
Florida Breast Center.  Those records are not in the claims 
folder and should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from, Bay Pines VA Hospital from 1988 and 
1989, VA clinic in Orlando Florida 2003 to 
the present, and James A. Haley VA Hospital, 
Tampa, Florida from 1987 to the present, to 
include surgery performed in October 2004.  
If such efforts prove unsuccessful, 
documentation to that effect should be added 
to the claims folder.

2.  Obtain the Veteran's 2002 treatment 
records from the Central Florida Breast 
Center, 1925 Mizell Avenue #105, Winter Park, 
FL 32792.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection claims.  
If any benefit sought is not granted in full, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


